Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 29, 2019.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-19-00637-CV



                     IN RE MAXIM MAXIMOV, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2018-11741

                         MEMORANDUM OPINION

      On August 22, 2019, relator Maxim Maximov filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Janice Berg,
presiding judge of the 247th District Court of Harris County, to modify her July 26,
2019 order to defer payment of monetary sanctions until final judgment is rendered.

      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.




                                         2